DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene (US 9,608,363).
Regarding claim 1: Greene teaches a compressor (Fig. 7) comprising: a casing 270 (Fig. 7); a terminal 220 provided to the casing 270 (Fig. 7), the terminal (at 220; Fig. 7) including  a body section (e.g. below 240; Fig. 7) and a terminal rod 220 inserted through the body section (see Fig. 7); a terminal guard 210 provided outside the casing 270 to surround the terminal (see Fig. 7), the terminal guard 210 including a side wall (at 210; Fig. 7) facing the terminal rod 220 in a radial direction (see Fig. 7); and an insulating member 230 disposed inside the terminal guard 210 (Fig. 7), the insulating member 230 including a bottom section 240 covering  an area around the body section (see Fig. 7), and a side section (at 250; Fig. 7) integrally provided in an erected manner on a peripheral edge portion of the bottom section (see Fig. 7), the side section covering an inner surface of the side wall of the terminal guard 210 (see Fig. 7).  
Regarding claim 3: Greene teaches all the limitations of claim 1 and further teaches wherein a terminal chamber 280 is defined by the casing 270 and the terminal guard 210 (see Fig. 7), Filed: Herewith 90% or more of a surface area of a metal portion (e.g. 90% of the metal portion of the terminals, located within the terminal chamber, is covered by the insulating member 230; see Fig. 7) that faces the terminal chamber 280 is covered with the insulating member 230.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 9,608,363), in view of Iida (US 8,610,005).
Regarding claim 2: Greene teaches all the limitations of claim 1.

	Iida teaches a height of the side section of an insulating member 20 is substantially identical to a height of a side wall (at 13; Fig. 8) of a terminal guard 11 (see Figs. 9-10).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a height of the side section of the insulating member is substantially identical to a height of the side wall of the terminal guard as taught by Iida into the compressor of Greene in order to achieve the advantage of providing further waterproofing throughout the circumference of the terminal guard. 
Regarding claim 5: Greene, in view of Iida, teaches all the limitations of claim 2 and Greene further teaches wherein a terminal chamber 280 is defined by the casing 270 and the terminal guard 210 (see Fig. 7), Filed: Herewith 90% or more of a surface area of a metal portion (e.g. 90% of the metal portion of the terminals, located within the terminal chamber, is covered by the insulating member 230; see Fig. 7) that faces the terminal chamber 280 is covered with the insulating member 230.  

Allowable Subject Matter
Claims 4, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on an insulating member covering a bottom and sides of a terminal guard section.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833